Case 8:19-mj-00241-DUTY Document 11 Filed 04/01/19 Page 1 of 1 Page ID #:231


                                                               i
                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                               ~ Case Number: 8:19-MJ-00241-DUN
                                                   Plaintiff(s), ~
                                  vs.                            ~
         Michael J. Avenatti                                     ~ NOTICE DIRECTING DEFENDANT TO APPEAR
                                                   Defendant. ~              FOR ARRAIGNMENT ON
                                                                 ~         INDICTMENT/INFORMATION



         YOU ARE HEREBY NOTIFIED AND DIRECTED to appear before United States Magistrate Judge John D.
         Early, United States Courthouse located at:

           ~1 Western Division        ~~ Southern Division                      ~ Eastern Division
              255 E. Temple Street       411 W. Fourth Street                     3470 Twelfth Street
              Courtroom 341 3rd Floor    Courtroom 6A, 6th Floor                  Courtroom              Floor
              Los Angeles, CA 90012      Santa Ana, CA 92701                      Riverside, CA 92501

         at 10:00 AM on April 29, 2019, at which time you shall be arraigned on the indictment or information.
         Upon arraignment, your case will be assigned to a Judge of this Court, before whom you must be
         prepared to appear the afternoon of the same day and enter a plea.

         If you have retained your own attorney, he or she must be present with you on the date ordered above.
         If you do not have an attorney, an attorney will be appointed to represent you at the time, provided you
         are without sufficient funds to retain a private attorney.

         IF YOU FAIL TO APPEAR AT THE DATE, TIME AND PLACE INDICATED, YOUR PRESENT BOND
         WILL BE FORFEITED AND THE COURT WILL ISSUE A WARRANT FOR YOUR ARREST.

         NOTE: Your case may be assigned for further proceedings in a division different from the one
         indicated above. If so, a notice will be mailed to you and your attorney, therefore, keep in close
         contact with your attorney so you will not waste time and effort by going to the wrong location.



                                                                          Clerk, U.S. District Court


         Filed & Dated:04/01/2019                                     By:Maria G. Barr
                       ------------------
                                                                          Magistrate Judge Courtroom Deputy Clerk




       M-62 (01/07)                  NOTICE DIRK7ING DEFENDANT TO APPEAR FOR ARRAIGNMENT ON                   Page 1 of 1
                                                     IIV DICTM ENT/INFORMATION
